EXHIBIT 10.1

 

EXECUTIVE CONSULTING AGREEMENT

 

THIS AT-WILL EXECUTIVE CONSULTING AGREEMENT (this “Agreement”), dated as of June
22, 2018, and effective as of June 11, 2018 (the “Effective Date”), is entered
into by and between RenovaCare, Inc. (the “Company”), and Vector Asset
Management, Inc., a British Columbia, Canada corporation (“Consultant”). The
Company and the Consultant are sometimes collectively referred to as the
“Parties” and individually as a “Party” or “Executive”.

 

RECITAL

 

The Company wishes to engage Consultant to provide consulting services on the
terms set forth on Exhibit A, attached hereto and incorporated herein, and
Consultant is willing to provide such services on such terms.

 

NOW, THEREFORE, IT IS AGREED:

 

1. Duties and Services. Consultant shall provide such consulting services as
described on Exhibit A, and such other services as may be mutually agreed upon
by the parties from time to time (the “Services”). Performance of the Services
shall be governed by the terms and conditions of this Agreement.

 

2. Term and Termination. Anything herein to the contrary notwithstanding,
Consultant’s engagement as a consultant with and by the Company is an “at-will
engagement” arrangement and may be terminated by the Consultant or the Company
at any time, with or without cause, and for any reason whatsoever, upon five
days written notice. This Agreement does not and shall not be construed as a
guarantee of continued employment of Executive (as defined in Exhibit A) by the
Company for any period of time.

 

3. Compensation. As compensation for the Services to be provided hereunder, and
conditioned upon Consultant’s performance of such services, Consultant shall be
entitled to fees as set forth on Exhibit B attached hereto and incorporated
herein.

 

4. Independent Contractor. Consultant’s and Executive’s relationship with the
Company is that of an independent contractor, and nothing in this Agreement is
intended to, or should be construed to, create a partnership, agency, joint
venture or employment relationship. Accordingly, Consultant will not be entitled
to any of the benefits that Company may make available to its employees; and
Consultant is solely responsible for, and will file, on a timely basis, all tax
returns and payments required to be filed with, or made to, any federal, state
or local tax authority with respect to the performance of services and receipt
of fees under this Agreement.

 

5. Inventions.

 

(a) Company Inventions. All designs, artwork, improvements, inventions, works of
authorship, information fixed in any tangible medium of expression, moral
rights, trademarks, know-how, ideas, and all other subject matter protectable
under patent, copyright moral right, mask work, trademark, Trade Secret (as
defined below) or other laws (“Inventions”), made, conceived or developed by
Consultant, alone or with others, which result from the Services or any other
services provided by Consultant from the first day of engagement by the Company,
together with all related intellectual property rights, shall be the sole
property of the Company (“Company Inventions”). For purposes of this Executive
Consulting Agreement the term “Trade Secrets” shall mean all confidential and
proprietary information belonging to the Company (including current client lists
and prospective client lists, ideas, formulas, compositions, inventions (whether
patentable or unpatentable and whether or not reduced to practice), know-how,
manufacturing and production processes and techniques, research and development
information, drawings, specifications, designs, plans, proposals, technical
data, copyrightable works, financial and marketing plans and customer and
supplier lists and information.

 

  1

   



 

(b) Out-of-Scope Inventions. If Consultant incorporates any Inventions relating
in any way to the Company’s business or demonstrably anticipated research or
development that were conceived, reduced to practice, created, derived,
developed or made by Consultant either outside the scope of Consultant’s
Services for the Company under this Agreement or prior to the execution of this
Agreement (collectively, the “Out-of-Scope Inventions”) into any of the Company
Inventions, Consultant hereby grants to the Company a royalty-free, irrevocable,
worldwide, fully paid-up license (with rights to sublicense through multiple
tiers of sublicensees) to practice all applicable patent, copyright, moral
right, mask work, Trade Secret and other intellectual property rights relating
to any Out-of-Scope Inventions that Consultant incorporates, or permits to be
incorporated, in any Company Inventions. Consultant agrees that Consultant will
not incorporate, or permit to be incorporated, any Inventions conceived, reduced
to practice, created, derived, developed or made by others or any Out-of-Scope
Inventions into any Company Inventions without the Company’s prior written
consent.

 

(c) Assignment, Disclosure and Assistance. Consultant agrees to promptly
disclose to the Company every Company Invention. Consultant hereby assigns and
agrees to assign to the Company or its designee its entire right, title and
interest worldwide in all such Company Inventions and any associated
intellectual property rights. Consultant agrees to assist the Company in any
reasonable manner to obtain and enforce for the Company’s benefit patents,
copyrights, maskworks, and other property rights in such Company Inventions in
any and all countries, and Consultant agrees to execute, when requested, patent,
copyright or similar applications and assignments to the Company and any other
lawful documents deemed necessary by the Company to carry out the purpose of
this Agreement. Subject to the requirements of applicable state law, the
provisions of this Agreement requiring assignment of inventions to Company do
not apply to, any invention which qualifies fully for exclusion from assignment
under the provisions of applicable state law, if any.

 

6. Confidential Information.

 

(a) Definition of Confidential Information. “Confidential Information” as used
in this Agreement shall mean all technical and non-technical information
including copyright, Trade Secret (as defined under federal or state law), and
proprietary information, in oral, visual, written, electronic, or other tangible
or intangible form, including, without limitation, customer data, customer
information, information related to the current, future and proposed products
and services, financial information, procurement requirements, purchasing
information, manufacturing information, business forecasts, sales and
merchandising and marketing plans and all other information of the Company.
“Confidential Information” also includes proprietary or confidential information
of any third party who may disclose such information to the Company or
Consultant in the course of the Company’s business.

 

(b) Nondisclosure and Nonuse Obligations. Consultant shall not use, disclose or
disseminate any of the Company’s Confidential Information except as specifically
permitted in this Paragraph 6. Consultant may use the Confidential Information
of the Company solely to perform its obligations under this Agreement for the
benefit of the Company. Consultant will exercise the same degree of care as it
takes to protect its own confidential information, but in no event less than
reasonable care.

 

(c) Injunctive Relief. It is understood and agreed that money damages would not
be a sufficient remedy for a breach of Consultant’s confidentiality obligations
under this Agreement and that the Company shall be entitled to injunctive relief
as a remedy for any such breach. Such remedy shall not be deemed to be the
exclusive remedy for the breach of Consultant’s obligations under this Paragraph
6(c), but will be in addition to all other available legal or equitable
remedies.

 

(d) Exclusions from Nondisclosure and Nonuse Obligations. Consultant’s
obligations under this Section 6 with respect to any portion of the Confidential
Information of the Company shall not apply to any such portion that Consultant
can demonstrate (i) was in the public domain at or subsequent to the time such
portion was communicated to Consultant by the Company through no fault of
Consultant, or (ii) was rightfully in Consultant’s possession free of any
obligation of confidence at or subsequent to the time such portion was
communicated to Consultant by the Company. A disclosure of Confidential
Information by Consultant either in response to a valid order by a court or
other governmental body, otherwise required by law, or necessary to establish
the rights of either party under this Agreement shall not be considered a breach
of this Agreement or a waiver of confidentiality for other purposes, provided,
however, that Consultant shall provide prompt prior written notice thereof to
the Company to enable the Company to seek a protective order or otherwise
prevent such disclosure.

 

  2

   



 

7. Ownership and Return of Company Property. All materials furnished to
Consultant by the Company, including Confidential Information, whether delivered
to Consultant by the Company or made by Consultant in the performance of
services under this Agreement (collectively, the “Company Property”) are the
sole and exclusive property of the Company, and Consultant hereby does and will
assign to the Company all rights, title and interest Consultant may have or
acquire in the Company Property. At the Company’s request and no later than five
(5) days after such request, Consultant shall, at the Company’s option, destroy
or deliver to the Company (i) all Company Property, (ii) all tangible media of
expression in Consultant’s possession or control that incorporate or in which
are fixed any Confidential Information of the Company, and (iii) written
certification of Consultant’s compliance with Consultant’s obligations under
this Agreement.

 

8. No Violation of Third Party Rights. Consultant shall not communicate any
information to the Company in violation of the proprietary rights of third
parties.

 

9. Warranty. Consultant shall perform the Services under this Agreement in a
workmanlike and commercially reasonable manner, with a standard of diligence and
care normally employed by qualified persons in the performance of comparable
work in the same or similar locality. Consultant shall devote sufficient effort
and resources to the performance of the Services and shall be responsive to the
Company’s reasonable needs and requests in so doing. Consultant warrants that
there is no other contract or duty on Consultant’s part that conflicts with or
is inconsistent with this Agreement. Consultant will comply with all applicable
specifications, laws, ordinances, rules, regulations, orders, licenses, permits
and other contractual or governmental requirements.

 

10. Miscellaneous.

 

(a) Successors and Assigns. Consultant may not subcontract or otherwise delegate
Consultant’s obligations under this Agreement without the Company’s prior
written consent. Subject to the foregoing, this Agreement will be for the
benefit of the Company’s successors and assigns, and will be binding on
Consultant’s assignees.

 

(b) Notices. All notices, demands or requests made pursuant to, under or by
virtue of this Agreement must be in writing and sent to the party to which the
notice, demand or request is being made by (i) certified mail, return receipt
requested, (ii) nationally recognized overnight courier delivery, (iii) by
facsimile or email transmission provided confirmation of transmission is
mechanically or electronically generated and kept on file by the sending party,
or (iv) hand delivery, or, to such other address, facsimile number, or email
address, as is specified by a party by notice to the other party given in
accordance with the provisions of this Paragraph 10(b). Any notice given in
accordance with the provisions of this Paragraph 10(b) shall be deemed given (i)
three (3) business days after mailing (if sent by certified mail), (ii) one (1)
business day after deposit of same with a nationally recognized overnight
courier service (if delivered by nationally recognized overnight courier
service), or (iii) on the date delivery is made if delivered by hand, facsimile
or email.

 

(c) Governing Law. This Agreement shall be governed in all respects by the laws
of the State of Nevada, without giving effect to its conflicts of law
principles. Venue for any dispute arising under this Agreement will lie
exclusively in the state or federal courts located in the County of New York of
the State of New York. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY
HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR
ANY TRANSACTION CONTEMPLATED HEREBY.

 

(d) Severability. If any provision of this Agreement is held by a court of law
to be illegal, invalid or unenforceable, that provision shall be deemed amended
to achieve as nearly as possible the same economic effect as the original
provision, and the legality, validity and enforceability of the remaining
provisions of this Agreement shall not be affected or impaired thereby.

 

  3

   



 

(e) Entire Agreement. This Agreement constitutes the entire agreement, and
supersedes all other prior agreements and understandings, both written and oral,
among the parties with respect to the subject matter hereof, and is not intended
to confer upon any party other than the parties hereto any rights or remedies
hereunder.

 

(f) Waiver; Amendment; Modification. No term or provision hereof will be
considered waived by the Company, and no breach excused by the Company, unless
such waiver or consent is in writing signed by the Company. Any such waiver by
the Company of, or consent by the Company to, a breach of any provision of this
Agreement by Consultant, shall not operate or be construed as a waiver of,
consent to, or excuse of any other or subsequent breach by Consultant. This
Agreement may be amended or modified only by mutual agreement of duly authorized
representatives of the parties in writing.

 

(g) Survival. The rights and obligations contained in this Agreement, which by
their nature require performance following termination, shall survive any
termination or expiration of this Agreement.

 

(h) Construction. The Company and the Consultant have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Company and the Consultant and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any of the provisions of this Agreement. Any reference to any
federal, state, local, or foreign statute or law shall be deemed also to refer
to all rules and regulations promulgated thereunder, unless the context requires
otherwise. The word “including” shall mean including without limitation.
Whenever the context may require, any pronouns used in this Agreement shall
include the corresponding masculine, feminine or neuter forms, and the singular
forms of nouns and pronouns shall include the plural, and vice versa. The
headings in this Agreement are solely for the convenience of reference and shall
be given no effect in the construction or interpretation of this Agreement.
Section references are to sections of this Agreement unless otherwise specified.

 

(i) Counterparts; Delivery by Email or Facsimile.

 

(1) This Agreement may be executed in one or more counterparts, all of which
shall be considered one and the same agreement, and shall become effective when
one or more counterparts have been signed by RCAR and the Consultant and
delivered to the other, it being understood that RCAR and the Consultant need
not sign the same counterpart. This Agreement may be executed by facsimile or
email signature and a facsimile or email signature shall constitute an original
for all purposes.

 

(2) This Agreement, the agreements referred to herein, and each other agreement
or instrument entered into in connection herewith or therewith or contemplated
hereby or thereby, and any amendments hereto or thereto, to the extent signed
and delivered by means of a facsimile machine or email, shall be treated in all
manner and respects as an original agreement or instrument and shall be
considered to have the same binding legal effect as if it were the original
signed version thereof delivered in person. At the request of a Party hereto or
to any such agreement or instrument, each other Party hereto or thereto shall
re-execute original forms thereof and deliver them to all other parties. No
Party hereto or to any such agreement or instrument shall raise the use of a
facsimile machine or email to deliver a signature or the fact that any signature
or agreement or instrument was transmitted or communicated through the use of a
facsimile machine or email as a defense to the formation or enforceability of a
contract and each such Party forever waives any such defense.

 

[SIGNATURES ON THE FOLLOWING PAGE]

 

  4

   



 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the
Effective Date.

 



“CONSULTANT”

   

Vector Asset Management, Inc.

  By: /s/ Jatinder S. Bhogal

Name:

Jatinder S. Bhogal Title: President

 

“COMPANY”

   

 

RENOVACARE, INC.

By:

/s/ Thomas Bold

Name:

Thomas Bold

Title:

President



 

 

  5

   



 

EXHIBIT A

 

Consulting Services

 

1. Executive Positions. Consultant shall cause Jatinder S. Bhogal (the
“Executive”) to serve as the Company’s Chief Operating Officer and/or to such
other positions as the Company’s Board of Directors (the “Board”) may from time
to time designate consistent with the expectations set forth in the Executive
Consulting Agreement (including the exhibits thereto) (collectively, the
“Executive Positions”). The Executive’s duties and responsibilities will
generally consist of:

 

 

i. overseeing the operations of the organization to meet business goals and
projections;

 

 

 

 

ii. collaborate closely with the Chief Executive Officer and produce reports on
company operations;

 

 

 

 

iii. empowering the operational team with the leadership and resources they need
to successfully complete operations initiatives;

 

 

 

 

iv. partnering with the Company’s other executives and consultants to accomplish
short and long-term operational goals;

 

 

 

 

v. measure and report on operational performance and develop plans to improve
relevant key performance indicators;

 

 

 

 

vi. develop, in collaboration with the Company’s Chief Executive Officer and
Chairman (the “CEO”), the President, and the Chief Financial Officer (the “CFO
“), an operating strategy and roadmap that supports the Company’s long term
operations strategy;

 

 

 

 

vii. assisting the CEO, President and the CFO in developing and overseeing the
long term business strategies of the Corporation;

 

 

 

 

viii. assisting the CEO and President in establishing the Company’s competitive
position within its industry;

 

 

 

 

ix. keeping the CEO and President fully informed in a timely and candid manner
of the conduct of the day-today operations of the Company towards the
achievement of its established goals and of all material deviations from the
goals or objectives and policies established by the Board;

 

 

 

 

x. with respect to operational matters, ensure communications, resolution of
issues and project development;

 

 

 

 

xi. be available to brief the President on operational matters for review in
advance of meetings of the Board;

 

 

 

 

xii. as requested by the Board, attend meetings of the Board and its Committees
and present the information necessary or relevant to the Board or such Committee
for discharging its duties;

 

 

 

 

xiii. fostering a corporate culture that promotes ethical practices, customer
focus and service and encourages individual integrity;

 

 

 

 

xiv. maintaining a positive and ethical work climate that is conducive to
attracting, retaining and motivating a diverse group of top-quality employees at
all levels;

 

 

 

 

xv. assessing and manage the principal risks of the Corporation’s business
within operations (proposals, projects and staffing) and report the same to the
CEO;

 

 

 

 

xvi. assist with the identification and due diligence of potential technology
acquisitions, partnerships, joint ventures, or other related strategic
initiatives;

 

 

 

 

xvii. support the identification, development, filing, and prosecution of
intellectual property, know-how, and patents;

 

 

 

 

xviii. support the Company’s regulatory obligations with the United States Food
& Drug Administration as well as foreign medical device and healthcare product
regulators;

 

 

 

 

xix. introduce the Company to key opinion leaders, technical and business
advisors, and other tactical experts who can support furtherance of the
Company’s business objectives;

 



  6

   



 

 

xx. ensure that there is an effective succession strategy in place for the CEO
position and other key executives of the Company reporting to the CEO;

 

 

 

 

xxi. assisting the CEO in evaluating and developing an organizational structure
consistent with the business requirements of the company, at any given time;

 

 

 

 

xxii. evaluate the performance of senior executives of the Company reporting to
the CEO; and

 

 

 

 

xxiii. perform other functions related to the office of the COO or as may be
requested by the CEO or the Board.

 

2. Part Time Efforts. While it is acknowledged that the Executive will devote as
much of his efforts, professional attention, knowledge, and experience as may be
necessary to carry on his duties pursuant to this Executive Consulting Agreement
and the fulfillment of his responsibilities in accordance with the Executive
Positions, it is acknowledged that his engagement is nevertheless on a
“part-time” basis and that he may engage in other business activities, without
Board approval, provided the same do not compete with the Company Business or
create a conflict of interest with the Executive fulfilling his responsibilities
in your Executive Positions. For purposes of the Executive Consulting Agreement,
the term “Company Business” means the Company’s business activities and
operations as conducted during the term of this Agreement, together with all
services provided or planned by the Company or any of its Affiliates, during
your relationship with the Company. At the time of entry into this Executive
Consulting Agreement ,the Company Business is founded around a technology and
process: The technology includes an applicator for spraying cells over an area
of intact or damaged skin and the process involves the method of collecting and
processing autologous cells for use in the applicator, for use in in repair,
restorative and cosmetic uses. The Company Business may change from time to
time.

 

3. Travel. Upon reasonable notice, the Executive shall be available to travel as
the reasonable needs of the Company’s business require.

 

4. Place of Services. The Company anticipates that the Executive will perform
his services principally from the Consultant’s offices located in Vancouver,
British Columbia, Canada.

 

5. Code of Ethics. Executive will agree to abide by the Code of Ethics and
Business Conduct, a copy of which is attached as Appendix A hereto.

 

  7

   



 

EXHIBIT B

 

Compensation

 

The parties agree that fees for the Services and any subsequently agreed upon
Services to be provided shall be paid to Consultant as follows:

 

1. Cash Compensation. The Consultant will be paid an annual fee of US$120,000
payable in arrears equal monthly installments of $10,000. The monthly
installment will be prorated for any period during the term of the Executive
Consulting Agreement which is less than a full month.

 

There will be no cash compensation paid directly to the Executive for or in
connection with the Services.

 

2. Equity Compensation. Mr. Bhogal in the sole discretion of the Board be
granted stock options or other equity awards (collectively, “Equity Awards”),
pursuant to the Company’s incentive plans, having such terms and conditions as
the Board may establish and impose in its sole discretion. Upon termination of
this Agreement, Mr. Bhogal shall not be entitled to retain any Company Equity
Awards contemplated by this paragraph other than those which have vested in
accordance with the terms and conditions set forth in the instruments or
agreements governing any such Equity Awards.

 

3. Travel. The Company shall reimburse the Consultant for reasonable costs
associated with the Executive’s travel on behalf of the Company and for such
other reasonable expenses incurred by the Executive on behalf of the Company.

 

 



8



 